Exhibit 99.1 PRESS RELEASE For Immediate Release Date: May 20, 2014 Contact: Chris Courtney/Rick McCarty Phone: (209) 848-2265 www.ovcb.com NOTIFICATION OF UNTIMELY FORM 8-K FILING Oak Valley Bancorp inadvertently failed to timely file a Form 8-K for the press release dated April 18, 2014 related to its operating results for the quarter ended March 31, 2014. This press release serves solely as notification of the Form 8-K late filing and there are no revisions to the operating results that were presented in the press release dated April 18, 2014, which is included below. OAK VALLEY BANCORP REPORTS 1st QUARTER RESULTS OAKDALE, CA–
